Case 3:18-Cr-00022 Document 1 Filed On 11/28/18 in TXSD Page 1 of 32

SEALED

UNITED STATES DISTRICT COURT gouvnmas¢.
S°"Yhef WnDl¢'t Fgo$m lxas
SoUTHERN DISTRICT OF TEXAS NOV 28 2013
GALVESTON DIVISION gm J_ B,ad,ey, clerde
UNITED sTATES OF AMERICA

L»J

O\U\

8.

9.

10.
11.

12.
13.

14.
15.

16.
17.
18.
19.
20.

21.
22.
23.
24.

V.

. CARLOS ALBERTO GUAJARDO

AKA “VIEJON”
AKA “CHATO”

. ERIKA CASTILLO-GUAJARDO
. CRISTIAN ALEXIS GUAJARDO
. ABEL LONGORRIA-PENA

AKA “GABRIEL LONGORIA”
AKA “BORRADO”

. ELOY GONZALEZ
. CAMILO ANTONIO CARIDAD
. CESAR RAMON FLORES

AKA “FAT BOY”
CRISTIAN MACIEL REBOLLEDO
AKA “TACO”
WILLIE JAMES CRAIG
AKA “BATMAN”
NAVONTE KELTRONE WHITE
ALEJANDRO GUERRA-BALLEZA
AKA “GORDO”
ELISEO GARZA-LOPEZ
CARLOS HERRERA-DIAZ
AKA “JUAN CARLOS”
JESUS GERARDO MARTINEZ
MARIA DELPILAR
GOMEZ-RODRIGUEZ
ROSWELL OZUNA-ANZALDUA
JUAN FRANCISCO MALDONADO
ODWIN DODANIM PENA
CARLOS OMAR PENA-VARGAS
RODRIGO CELIS-ALMADA
AKA “CHELA”
MARTIN GERARDO LOPEZ
VICTOR HUGO GOMEZ
EMILIO RAMON TORRES
JOE ROY COCKERHAM
AKA “JAY”

000OO’.>QO'>CO'JOO'>CODOODOO'DOOJCOOCO'>CU>OO'DOO'>OOGOOQCOGOMCOJWBOOOOOGCOOW>OMWW>QOCOMOOOQOUOO>W>WDWDCOOCO¢OOJCO'>OOD

CRIMINAL NUMBER

Case 3:18-Cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 2 of 32

25. TAVIS LAMAR MILLER
26. LARRY` JAMES WILLIAMS
AKA “BLACK”
27. EDWIN MANUEL VIZCAINO
28. AWNI MINAYA
AKA “CESAR”
29. CARLOS JOVANNI PENA JR.
AKA “GIOVANNI”
3(). MARIA DELCARMEN HERNANDEZ-
MENDOZA
31. DEITHER OSVALDO TIJERINA-
SCHWUCHOW
32. ANTHONY RAMONE COMPTON
33. GERARDO GARCIA
34. MIRIAM ALVAREZ AKA “MIA”
35. MARIA GUADALUPE GARCIA-
ALVAREZ
36. CARLOS LIZARDI DEL VALLE
AKA “YORKIE”
37. ALFONSO MARTINEZ
AKA “MATRACA “
AKA “LILO”
AKA “FLACO”
38. FRANKLIN ERNESTO MARTINEZ-
FERNANDEZ AKA “TILOS”
39. ELIEZER CASTILLO-MARTINEZ
AKA “GALLO”
40. ALEX CASTILLO
41. MOISES CAMPOS-ESPINOSA
AKA “CHICHE”
42. RICHARD DAVID ORTIZ
AKA “JESUS GUZMAN”
AKA “EL CULON”
43. DANERI SAET MALDONADO-
GUILLEN
44. RODRIGO RODRIGUEZ
45. KEILA JOSEFINA PALOMO
46. DIMITRIAUS PETERSON
AKA “MEECH”
AKA “KING PHOENIX”
47. LOUIS YBARRA
AKA “LOU”
48. RENE FRANCISCO PENA
49. DARRELL BREEDLOVE
50. KENNETH ROY JOHNSON
AKA “K9”

000WJOO'>OO'>OO>OO'>¢OJOOOOO'->C¢O'JOO'DOODOOOOOOCO>W>COOUOOOOD¢O°OOOCO>¢OOOO>COOOOOCO$QOGOO>OOOOOJCOOOOOWJCOSWDOOJ¢O'DW>W>OO'DOOOOOJOO'JOOOC»O'>

|\)

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 3 of 32

51. COREY EUGENE LOVELL

52. JUAN GONZALEZ-CARDEBAS

53. OSCAR HERNANDEZ-CERVANTES

54. ROLINDO HERNANDEZ

55. GUSTAVO JI_MENEZ
AKA “JIMMY”

56. ELMER ALEXANDER MACHADO
AKA “MEME”

United States L` um
Southem District o Texas
Fl| FD

NOV 28 2018

Javid J. Brad|ey, Clerk of Courf

OOOCOOOO'>OOOCO’>OOOCOJOOO

INDICTMENT

THE GRAND JURY CHARGES THAT:

INTRODUCTION

During the period between February l, 2016, and April 19, 2018, seven (7) groups of
persons identified as, but not limited to, the defendants named in this lndictment operated in and
out of the Southern J udicial District of Texas to distribute cocaine and heroin which had been
smuggled into the United States from Colombia and Mexico. The leader of one of these groups,
CARLOS ALBERTO GUAJARDO AKA “VIEJON” AKA “CHATO”, was the main source of
cocaine and heroin smuggled into the United States and subsequently distributed in the Southern
District of Texas and elsewhere throughout the United States by the seven (7) distribution cells
identified in this Indictment. The cocaine and heroin were distributed through Houston, Texas, to
Atlanta,`Georgia; Buffalo and Manhattan, New York; Miami, Florida; New Orleans, Louisiana;
and Norfolk, Virginia. The allegations in this lndictment focus on the drug trafficking and money
laundering activities conducted by CARLOS ALBERTO GUAJARDO through the other
defendants Most of the distribution cells identified in this lndictment were composed of persons

from Santo Domingo, Dominican Republic.

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 4 of 32

COUNT ONE
Between on or about February l, 2016, and on or about April 19, 2018, in the Southem
District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
[defendants l,4-56]

l. CARLOS ALBERTO GUAJARDO AKA “VIEJON’ AKA “CHATO”,
4. ABEL LONGORRIA-PENA AKA “GABRIEL LONGORIA” AKA “BORRADO”,
5 . ELOY GONZALEZ,

6. CAMILO ANTONIO CARIDAD,

7. CESAR RAMON FLORES AKA “FAT BOY”,

8. CRISTIAN MACIEL REBOLLEDO AKA “TACO”,

9. WILLIE JAMES CRAIG AKA “BATMAN”,

l(). NAVONTE KELTRONE WHITE,

ll. ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,

12. ELISEO GARZA-LOPEZ,

13. CARLOS HERRERA-DIAZ AKA “JUAN CARLOS”,

14. JESUS GERARDO MARTINEZ,

15. MARIA DELPILAR GOMEZ-RODRIGUEZ,

16. ROSWELL OZUNA-ANZALDUA,

17. JUAN FRANCISCO MALDONADO,

18. ODWIN DODANIM PENA,

19, CARLOS OMAR PENA-VARGAS,

2(). RODRIGO CELIS-ALMADA AKA “CHELA”,

21. MARTIN GERARDO LOPEZ,

22. VICTOR HUGO GOMEZ,

23. EMILIO RAMON TORRES,

24. JOE ROY COCKERHAM AKA “JAY”,

25. TAVIS LAMAR MILLER,

26. LARRY JAMES WILLIAMS AKA “BLACK”,

27. EDWIN MANUEL VIZCAINO,

28. AWNI MINAYA AKA “CESAR”,

29. CARLOS JOVANNI PENA JR. AKA “GIOVANNI”,

30. MARIA DELCARMEN HERNANDEZ- MENDOZA,

31. DEITHER OSVALDO TIJERINA- SCHWUCHOW,

32. ANTHONY RAMONE COMPTON,

33. GERARDO GARCIA,

34. MIRIAM ALVAREZ AKA “MIA”,

35. MARlA GUADALUPE GARCIA-ALVAREZ,

36. CARLOS LIZARDI DEL VALLE AKA “YORKIE”,

37. ALFONSO MARTINEZ-SOTO AKA “MATRACA” AKA “LILO” AKA “FLACO”,
38. FRANKL[N ERNESTO MARTINEZ- FERNANDEZ AKA “TILOS”,
39. ELIEZER CASTILLO-MARTINEZ AKA “GALLO”,

4(). ALEX CASTILLO,

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 5 of 32

4l. MOISES CAMPOS_ESPINOSA AKA “CHICHE”,

42. RICHARD DAVID ORTIZ AKA “JESUS GUZMAN” AKA “EL CULON”,
43. DANERI SAET MALDONADO- GUILLEN,

44. RODRIGO RODRIGUEZ,

45. KEILA JOSEFINA PALOMO,

46. DIMITRIAUS PETERSON AKA “MEECH” AKA “KING PHOENIX”,
47. LOUIS YBARRA AKA “LOU”,

48. RENE FRANCISCO PENA,

49. DARRELL BREEDLOVE,

5(). KENNETH ROY JOHNSON AKA “K9”,

51. COREY EUGENE LOVELL,

52. JUAN GONZALEZ-CARDEBAS,

53. OSCAR HERNANDEZ-CERVANTES,

54. ROLINDO HERNANDEZ,

55. GUSTAVO JIMENEZ AKA “JIMMY”, and

56. ELMER ALEXANDER MACHADO AKA “MEME”,

did knowingly and intentionally conspire and agree together, With each other and with other
persons known and unknown to the Grand Jury, to possess with intent to distribute controlled
substances This violation involved five (5) kilograms or more of a mixture or substance
containing a detectable amount of cocaine, a Schedule II controlled substance, and one (l)
kilogram or more of a mixture or substance containing a detectable amount of heroin, a Schedule

I controlled substance

In violation of Title 21, United States Code, S`ections 846, 84l(a)(l), and 84l(b)(l)(A).

COUNT TWO
Between on or about February l, 2016, and on or about April 19, 2018, in the Southem
District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
[ defendants l,3,4,8,l l,l2,16,17,18,36,37,41,56]

l. CARLOS ALBERTO GUAJARDO AKA “VIEJON’ AKA “CHATO”,

3. CRISTIAN ALEXIS GUAJARDO,

4. ABEL LONGORRIA-PENA AKA “GABRIEL LONGORIA” AKA “BORRADO”,
8. CRISTIAN MACIEL REBOLLEDO AKA “TACO”,

ll. ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,

12. ELISEO GARZA-LOPEZ,

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 6 of 32

l6. ROSWELL OZUNA-ANZALDUA,
l7. JUAN FRANCISCO MALDONADO,
18. ODWIN DODANIM PENA,
36. CARLOS LIZARDI DEL VALLE AKA “YORKIE”,
37. ALFONSO MARTINEZ-SOTO AKA “MATRACA” AKA “LILO” AKA “FLACO”,
4l. MOISES CAMPOS-ESPINOSA AKA “CHICHE”, and
56. ELMER ALEXANDER MACHADO AKA “MEME”,
did knowingly and intentionally conspire and agree, with each other and with other persons known
and unknown to the Grand Jury, to transport, transmit, and transfer monetary instruments and
funds, that is, United States currency, which the defendants then well knew represented the
proceeds of some form of unlawful activity, to wit: the unlawful possession of controlled
substances with intent to distribute and the unlawful operation of an unlicensed money transmitting
business, and knowing that the transactions were designed in whole or in part to conceal and
disguise the nature, location, source, ownership, and control of the proceeds of the said specified
unlawful activities, and to avoid a transaction reporting requirement under State or Federal Law.

In violation of Title 18, United States Code, Sections l956(a)(2)(B)(i), 1956 (a)(Z)(B)(ii),
and 195 6(h).

COUNT THREE

Between on or about February l, 2016, and on or about April 19, 2018, in the Southem

District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
[ defendants 1,2]

l. CARLOS ALBERTO GUAJARDO AKA “VIEJON” AKA “CHATO”, and
2. ERIKA CASTILLO-GUAJARDO,
did knowingly and intentionally conspire and agree, with each other and with other persons known

and unknown to the Grand Jury, to conduct and attempt to conduct financial transactions affecting

interstate and foreign commence, then well knowing that the financial transactions involved the

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 7 of 32

proceeds of some form of unlawful activity, to wit: the unlawful possession of controlled
substances with intent to distribute and the unlawful operation of an unlicensed money transmitting
business, knowing that the transactions were designed in whole or in part to conceal and disguise
the nature, location, source, ownership, and control of the proceeds of the said specified unlawful
possession of controlled substances with intent to distribute and the unlawful operation of an
unlicensed money transmitting business, and to avoid a transaction reporting requirement under
State or F ederal Law.

ln violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i), (a)(l)(B)(ii), and
195 6(h).

COUNT FOUR

Between on or about February l, 2016, and on or about April 19, 2018, in the Southern

District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
[ defendants 19, 22, 33]

19, CARLOS OMAR PENA-VARGAS,
22. VICTOR HUGO GOMEZ, and
33. GERARDO GARCIA,
did knowingly and intentionally conspire and agree, with each other and with other persons known
and unknown to the Grand Jury, to conduct and attempt to conduct financial transactions affecting
interstate and foreign commence, then well knowing that the financial transactions involved the
proceeds of some form of unlawful activity, to wit: the unlawful possession of controlled
substances with intent to distribute and the unlawful operation of an unlicensed money transmitting
business, knowing that the transactions were designed in whole or in part to conceal and disguise
the nature, location, source, ownership, and control of the proceeds of the said specified unlawful

possession of controlled substances with intent to distribute and the unlawful operation of an

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 8 of 32

unlicensed money transmitting business, and to avoid a transaction reporting requirement under
State or Federal Law.

ln violation of Title 18, United States Code, Sections l956(a)(l)(B)(i), (a)(l)(B)(ii), and
l 956(h).

COUNT FIVE
On or about February 4, 2016, in the Southem District of Texas and elsewhere within the
l jurisdiction of the Court, the defendants,
DIMITRIAUS PETERSON AKA “MEECH” AKA “KING PHOENIX”,
KENNETH ROY JOHNSON AKA “K9”, and
DARRELL BREEDLOVE,

did knowingly and intentionally possess with intent to distribute controlled substances. This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately eleven (l l) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance; and 100 grams or
more of a mixture or substance containing a detectable amount of heroin, that is, approximately
500 grams of a mixture or substance containing a detectable amount of heroin, a Schedule I
controlled substance.

ln violation of Title 21, United States Code, Sections 84l(a)(l) , 84l(b)(l)(A),
84l(b)(l)(B), and Title 18, United States Code, Section 2.

COUNT SIX

On or about July l4, 2016, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,

ABEL LONGORRIA-PENA AKA “GABRIEL LONGORIA” AKA “BORRADO”,

DIMITRIAUS PETERSON AKA “MEECH” AKA “KING PHOENIX”, and
KENNETH ROY JOHNSON AIQA “K9”,

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 9 of 32

did knowingly and intentionally possess with intent to distribute controlled substances This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately five (5) kilograms of a mixture or substance containing
a detectable amount of cocaine, a Schedule ll controlled substance.

ln violation of Title 21, United States Code, Sections 84l(a)(l) , 84l(b)(l)(A), and Title

18, United States Code, Section 2.

COUNT SEVEN
On or about August 15, 2016, in the Southem District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,

CARLOS ALBERTO GUAJARDO AKA “VIEJON” AKA “CHATO”,
and ELISEO GARZA-LOPEZ,

did knowingly and intentionally transport, transmit, and transfer, and attempt to transport, transmit,
and transfer monetary instruments and funds, that is, $340,890.00 in United States currency, which
involved the proceeds of specified unlawful activity, to wit: possession With intent to distribute
controlled substances and operating an unlicensed money transmitting business, from a place in
the United States to or through a place outside the United States, knowing that the monetary
instruments and funds involved in the transportation, transmission, and transfer represented the
proceeds of some form of unlawful activity, and knowing that such transportation, transmission,
and transfer was designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State or Federal law.

ln violation of Title 18, United States Code, Sections l956(a)(2)(B)(i), 1956(a)(2)(B)(ii),

and 2.

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 10 of 32

COUNT EIGHT
On or about February 14, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,

CARLOS ALBERTO GUAJARDO AKA “VlEJON” AKA “CHATO”,

ELOY GONZALEZ,
and CARLOS LIZARDI DEL VALLE AKA “YORKIE”,

did knowingly and intentionally possess with intent to distribute controlled substances. This
violation involved five hundred (500) grams or more of a mixture or substance containing a
detectable amount of cocaine, that is, approximately three (3) kilograms of a mixture or
substance containing a detectable amount of cocaine, a Schedule ll controlled substance.

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(B), and Title

18, United States Code, Section 2.

COUNT NINE
Between on or about February 15, 2017, and on or about February 23, 2017, in the Southem
District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
CARLOS ALBERTO GUAJARDO,
ELOY GONZALEZ,
ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
ABEL LONGORRIA-PENA AKA “GABRIEL LONGORIA” AKA “BORRADO”,
CARLOS LIZARDI DEL VALLE AKA “YORKIE”,
MOISES CAMPOS-ESPINOSA,
ELlEZER CASTILLO-MARTINEZ AKA “GALLO”,
and ALEX CASTILLO,
did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable

amount of cocaine, that is, approximately thirteen (13) kilograms of a mixture or substance

containing a detectable amount of cocaine, a Schedule ll controlled substance

10

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 11 of 32

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT TEN
On or about March 2, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,

ELMER ALEXANDER MACHADO AKA “MEME”,
and GUSTAVO JIMENEZ AKA “JIMMY”,

did knowingly and intentionally possess with intent to distribute controlled substances. This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately fourteen (14) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT ELEVEN
Between on or about March 6, 2017, and on or about March 10, 2017, in the Southem
District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
CARLOS ALBERTO GUAJARDO AKA “VIEJON” AKA “CHATO”,
ABEL LONGORRlA-PENA AKA “GABRIEL LONGORIA” AKA “BORRADO”,
CARLOS LIZARDI DEL VALLE AKA “YORKIE”,
ALFONSO MARTlNEZ-SOTO AKA “MATRACA” AKA “LlLO” AKA “FLACO”,
FRANKLIN ERNESTO MARTINEZ-FERNANDEZ AKA “TILOS”,
MOISES CAMPOS-ESPINOSA AKA “CHICHE”,
and ELlEZER CASTILLO-MARTINEZ AKA “GALLO”,
did knowingly and intentionally possess with intent to distribute a controlled substance This

violation involved five (5) kilograms or more of a mixture or substance containing a detectable

amount of cocaine, that is, approximately seventeen (17) kilograms of a mixture or substance

11

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 12 of 32

containing a detectable amount of cocaine, a Schedule ll controlled substance
ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT TWELVE
On or about May 22, 2017, in the Southem District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,
CESAR RAMON FLORES AKA “FAT BOY”,
ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
and JESUS GERARDO MARTlNEZ,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately twenty (20) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

In violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT THIRTEEN
Between on or about June 2, 2017, and on or about June 4, 2017, in the Southern District
of Texas and elsewhere within the jurisdiction of the Court, the defendants,
RICHARD DAVID ORTIZ AKA “JESUS GUZMAN” AKA “EL CULON”,
DANERI SAET MALDONADO-GUILLEN,
and RODRIGO RODRIGUEZ,
did knowingly and intentionally possess with intent to distribute a controlled substance This

violation involved five (5) kilograms or more of a mixture or substance containing a detectable

amount of cocaine, that is, approximately ten (10) kilograms of a mixture or substance

12

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 13 of 32

containing a detectable amount of cocaine, a Schedule ll` controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT FOURTEEN

On or about June 28, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,
ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
CRlSTlAN MACIEL REBOLLEDO AKA “TACO”,
WlLLlE JAMES CRAIG AKA “BATMAN”,
and NAVONTE KELTRON WHlTE,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately ten (10) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title
18, United States Code, Section 2.

COUNT FIFTEEN

On or about June 28, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
MARTIN GERARDO LOPEZ,
JOE ROY COCKERHAM AKA “JAY”,
and MARIA DELCARMEN HERNANDEZ-MENDOZA,

did knowingly and intentionally possess with intent to distribute a controlled substance This

violation involved five (5) kilograms or more of a mixture or substance containing a detectable

amount of cocaine, that is, approximately twelve (12) kilograms of a mixture or substance

13

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 14 of 32

containing a detectable amount of cocaine, a Schedule ll controlled substance
ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT SIXTEEN
Between on or about June 28, 2017, and on or about July 1, 2017, in the Southem District
of Texas and elsewhere within the jurisdiction of the Court, the defendants,

ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
and ROSWELL OZUNA-ANZALDUA,

did knowingly and intentionally transport, transmit, and transfer, and attempt to transport, transmit,
and transfer monetary instruments and funds, that is, $664,933.00 in United States currency, which
involved the proceeds of specified unlawful activity, to wit: possession with intent to distribute
controlled substances and operating an unlicensed money transmitting business, from a place in
the United States to or through a place outside the United States, knowing that the monetary
instruments and funds involved in the transportation, transmission, and transfer represented the
proceeds of some form of unlawful activity, and knowing that such transportation, transmission,
and transfer was designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State or Federal law.

ln violation of Title 18, United States Code, Sections 1956(a)(2)(B)(i), 1956(a)(2)(B)(ii),
and 2.

COUNT SEVENTEEN
Between on or about June 29, 2017, and on or about July 6, 2017, in the Southern District

of Texas and elsewhere within the jurisdiction of the Court, the defendants,

14

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 15 of 32

CARLOS OMAR PENA-VARGAS,
and VlCTOR HUGO GOMEZ,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately ten (10) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title
18, United States Code, Section 2.

COUNT EIGHTEEN

Between on or about July 1, 2017, and on or about July 2, 2017, in the Southem District of

Texas and elsewhere within the jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
MIRIAM ALVAREZ AKA “MlA”,
LARRY JAMES WILLIAMS AKA “BLACK”,
and TAVlS LAMAR MILLER,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately ten (10) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title
18, United States Code, Section 2.

COUNT NINETEEN

On or about July 2, 2017, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, the defendant,

LARRY JAMES WILLIAMS AKA “BLACK”,

15

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 16 of 32

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved more than five hundred (500) grams or more of a mixture or substance
containing a detectable amount of cocaine, that is, approximately two (2) kilograms of a mixture
or substance containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)B).

COUNT TWENTY
On or about July 2, 2017, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, the defendant,
TAVIS LAMAR MILLER,
did knowingly and intentionally possess with intent to distribute a controlled substance This
Violation involved more than five hundred (500) grams or more of a mixture or substance
containing a detectable amount of cocaine, that is, approximately three (3) kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled
substance

ln violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)B).

COUNT TWENTY-ONE
On or about July 6, 2017, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
EMlLlO RAMON TORRES,
and TAVlS LAMAR MILLER,

did knowingly and intentionally possess with intent to distribute a controlled substance This

16

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 17 of 32

violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately sixteen (16) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT TWENTY-TWO
On or about July 8, 2017, in the Southem District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
RODRlGO CELlS-ALMADA AKA “CHELA”,
and DElTHER TlJERlNA-SCHWUCHOW,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately twenty-two (22) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Ti_tle 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT TWENTY-THREE
On or about July 15, 2017, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,

ALEJANDRO GUERRA-BALLEZ AKA “GORDO”,
and CRlSTlAN MACIEL REBOLLEDO AKA “TACO”,

did knowingly and intentionally possess with intent to distribute a controlled substance This

17

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 18 of 32

violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately five (5) kilograms of a mixture or substance containing

a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT TWENTY-FOUR
On or about July 16, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,

ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
and CARLOS HERRERA-DIAZ AKA “JUAN CARLOS”,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately twenty-three (23) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

' 18, United States Code, Section 2.

COUNT TWENTY-FIVE

On or about July 16, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,

ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
and CRISTIAN MACIEL REBOLLEDO AKA “TACO”,

did knowingly and intentionally possess with intent to distribute a controlled substance This

18

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 19 of 32

violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately ten (10) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT TWENTY-SIX

On or about July 22, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,
ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
CRISTIAN MACIEL REBOLLEDO AKA “TACO”,
JUAN FRANCISCO MALDONADO,
and ODWlN DODANIM PENA,

did knowingly and intentionally transport, transmit, and transfer, and attempt to transport, transmit,
and transfer monetary instruments and funds, that is, $194,734.00 in United States currency, which
involved‘the proceeds lof specified unlawful activity, to wit: possession with intent to distribute
controlled substances and operating an unlicensed money transmitting business, from a place in
the United States to or through a place outside the United States, knowing that the monetary
instruments and funds involved in the transportation, transmission, and transfer represented the
proceeds of some form of unlawful activity, and knowing that such transportation, transmission,
and transfer was designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State or Federal law.

ln violation of Title 18, United States Code, Sections 1956(a)(2)(B)(i), 1956(a)(2)(B)(ii),

and 2.

19

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 20 of 32

COUNT TWENTY-SEVEN
On or about July 24, 2017, in the Southern District of 'l`exas and elsewhere within the
jurisdiction of the Court, the defendants,

CARLOS ALBERTO GUAJARDO AKA “VlEJON” AKA “CHATO”,
and ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved more than five hundred (500) grams or more of a mixture or substance
containing a detectable amount of cocaine, that is, approximately three (3) kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled
substance

ln violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)B), and Title
18, United States Code, Section 2.

COUNT TWENTY-EIGHT

On or about September 7, 2017, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,

ALEJANDRO GUERRA-BALLEZ AKA “GORDO”,
and MARlA DELPILAR GOMEZ-RODRIGUEZ,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately fourteen (14) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

20

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 21 of 32

COUNT TWENTY-NINE

On or about September 7, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendant,
CRlSTlAN MACIEL REBOLLEDO AKA “TACO”,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately five (5) kilograms of a mixture or substance containing
a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT THIRTY
On or about September 10, 2017, in the Southern District of Texas and elsewhere Within
the jurisdiction of the Court, the defendants,

RICHARD DAVlD ORTIZ AKA “JESUS GUZMAN” AKA “EL CULON”,
and DANERI SAET MALDONADO-GUILLEN,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately six (6) kilograms of a mixture or substance containing
a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(3)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

21

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 22 of 32

COUNT THIRTY-ONE
On or about September 11, 2017, in the Southem District of Texas and elsewhere within
the jurisdiction of the Court, the defendants,

ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
and MARIA DELPILAR GOMEZ-RODRIGUEZ,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately sixteen (16) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT THIRTY-TWO
On or about September 13, 2017, in the Southern District of Texas and elsewhere within

the jurisdiction of the Court, the defendants,

CARLOS OMAR PENA-VARGAS,
and MARTlN GERARDO LOPEZ,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five hundred (500) grams or more of a mixture or substance containing a
detectable amount of cocaine, that is, approximately two (2) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 84l(a)(1) , 841(b)(1)(B), and Title

18, United States Code, Section 2.

22

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 23 of 32

COUNT THIRTY-THREE
On or about September 19, 2017, in the Southem District of Texas and elsewhere within
the jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
LARRY JAMES WILLIAMS AKA “BLACK”,

and ANTHONY RAMONE COMPTON,
did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five hundred (500) grams or more of a mixture or substance containing a
detectable amount of cocaine, that is, approximately three (3) kilograms of a mixture or
substance containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(B), and Title

18, United States Code, Section 2.

COUNT THIRTY-FOUR
On or about September 19, 2017, in the Southern District of Texas and elsewhere within
the jurisdiction of the Court, the defendants,
CARLOS ALBERTO GUAJARDO AKA “VlEJON” AKA “CHATO”,
ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,
and CAMILO ANTONIO CARIDAD,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately seven (7) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

23

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 24 of 32

COUNT THIRTY-FIVE
Between on or about September 15, 2017, and on or about September 20, 2017, in the
Southem District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
DlMlTRlAUS PETERSON AKA “MEECH” AKA “KlNG PHOENIX”,
RENE FRANClSCO PENA,
LOUlS YBARRA AKA “LOU”,
JUAN GONZALEZ-CARDEBAS,
OSCAR HERNANDEZ-CERVANTES,
ROLINDO HERNANDEZ,
and COREY EUGENE LOVELL,
did knowingly and intentionally possess With intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately eighteen (18) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance.

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT THIRTY-SIX
On or about October 31, 2017, in the Southem District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,

CARLOS OMAR PENA-VARGAS,
and LARRY JAMES WILLIAMS AKA “BLACK”,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five hundred (500) grams or more of a mixture or substance containing a
detectable amount of cocaine, that is, approximately two and five-tenths (2.5) kilograms of a

mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled

24

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 25 of 32

substance

ln violation of Title 21, United States Code, Sections 84l(a)(1) , 841(b)(1)(B), and Title

18, United States Code, Section 2,

COUNT THIRTY-SEVEN
On or about November 3, 2017, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, the defendants,

CARLOS OMAR PENA-VARGAS,

CARLOS JOVANNI PENA JR. AKA “GlOVANNl”,
and EDWlN MANUEL VlZCAlNO,

did knowingly and intentionally possess With intent to distribute a controlled substance This
violation involved five hundred (500) grams or more of a mixture or substance containing a
detectable amount of cocaine, that is, approximately two (2) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(B), and Title

18, United States Code, Section 2.

COUNT THIRTY-EIGHT
Between on or about November 5, 2017, and on or about November 6, 2017, in the
Southern District of_ Texas and elsewhere within the jurisdiction of the Court, the defendants,

CARLOS OMAR PENA-VARGAS,
and TAVlS LAMAR MILLER,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable

amount of cocaine, that is, approximately eight (8) kilograms of a mixture or substance

25

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 26 of 32

containing a detectable amount of cocaine, a Schedule ll controlled substance
ln violation of Title 21, United States Code, Sections 841(a)(1), 846, 841(b)(1)(A), and

Title 18, United States Code, Section 2.

COUNT THIRTY-NINE
On or about November 8, 2017, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, the defendants,
CARLOS ALBERTO GUAJARDG AKA “VIEJON” AKA “CHATO”,
ELOY GONZALEZ,
and DlMlTRlAUS PETERSON AKA “MEECH” AKA “KlNG PHOENIX”,
did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five hundred (500) grams or more of a mixture or substance containing a
detectable amount of cocaine, that is, approximately four (4) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(B), and Title

18, United States Code, Section 2.

COUNT FORTY
Between on or about November 8, 2017, and on or about November 12, 2017, in the
Southem District of Texas and elsewhere within the jurisdiction of the Court, the defendants,

DlMlTRlAUS PETERSON AKA “MEECH” AKA “KlNG HOENlX”,
and LOUlS YBARRA AKA “LOU”,

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable

amount of cocaine, that is, approximately eleven (11) kilograms of a mixture or substance

26

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 27 of 32

containing a detectable amount of cocaine, a Schedule ll controlled substance
ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT FORTY-ONE
Between on or about November 5, 2017, and on or about November 13, 2017, in the
Southern District of Texas and elsewhere within the jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
VlCTOR HUGO GOMEZ,

and GERARDO GARCIA,
did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved five (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, that is, approximately twenty (20) kilograms of a mixture or substance
containing a detectable amount of cocaine, a Schedule ll controlled substance

ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT FORTY-TWO
On or about November 11, 2017, in the Southem District of Texas and elsewhere within
the jurisdiction of the Court, the defendants,
CARLOS OMAR PENA-VARGAS,
MARIA GUADALUPE GARClA-ALVAREZ,
and RODRIGO CELlS-ALMADA AKA “CHELA”,

did knowingly and intentionally possess with intent to distribute a controlled substance This

violation involved one (1) kilogram or more of a mixture or substance containing a detectable

27

 

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 28 of 32

amount of heroin, that is, approximately three (3) kilograms of a mixture or substance containing
a detectable amount of heroin, a Schedule l controlled substance
ln violation of Title 21, United States Code, Sections 841(a)(1) , 841(b)(1)(A), and Title

18, United States Code, Section 2.

COUNT FORTY-THREE
On or about April 19, 2018, in the Southem District of Texas and elsewhere within the
jurisdiction of the Court, the defendant,
ELISEO GARZA~LOPEZ,
did knowingly and intentionally transport, transmit, and transfer, and attempt to transport, transmit,
and transfer monetary instruments and funds, that is, $225,640.00 in United States currency, which
involved the proceeds of specified unlawful activity, to wit: possession with intent to distribute
controlled substances and operating an unlicensed money transmitting business, from a place in
the United States to or through a place outside the United States, knowing that the monetary
instruments and hinds involved in the transportation, transmission, and transfer represented the -
proceeds of some form of unlawful activity, and knowing that such transportation, transmission,
and transfer was designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, and to avoid a transaction
reporting requirement under State or Federal law.
ln violation of Title 18, United States Code, Sections 1956(a)(2)(B)(i), 1956(a)(2)(B)(ii),
and 2.

NoriCE oF CRIMINAL FoRFEiTURE
(2i U.s.C. § 853(3))

Pursuant to Title 21, United States Code, Section 853(a), the United States of America

28

Case 3:18-cr-OOO22 Document 1 Filed on 11/28/18 in TXSD Page 29 of 32

gives notice to the defendants,
[ defendants 1,4-56]

1. CARLOS ALBERTO GUAJARDO AKA “VlEJON’ AKA “CHATO”,
4. ABEL LONGORRlA-PENA AKA “GABRIEL LONGORIA” AKA “BORRADO”,
5. ELOY GONZALEZ,

6. CAMlLO ANTONIO CARlDAD,

7. CESAR RAMON FLORES AKA “FAT BOY”,

8. CRlSTlAN MACIEL REBOLLEDO AKA “TACO”,

9. WILLIE JAMES CRAlG AKA “BATMAN”,

10. NAVONTE KELTRONE WHITE,

11. ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,

12, ELISEO GARZA-LOPEZ,

13. CARLOS HERRERA-DIAZ AKA “JUAN CARLOS”,

14. JESUS GERARDO MARTINEZ,

15. MARlA DELPILAR GOMEZ-RODRIGUEZ,

16. ROSWELL OZUNA-ANZALDUA,

17. JUAN FRANCISCO MALDONADO,

18. ODWIN DODANll\/l PENA,

19, CARLOS OMAR PENA-VARGAS,

20. RODRIGO CELlS-ALMADA AKA “CHELA”,

21. MARTIN GERARDO LOPEZ,

22. VlCTOR HUGO GOMEZ,

23. EMlLlO RAMON TORRES,

24. JOE ROY COCKERHAM AKA “JAY”,

25. TAVIS LAMAR MILLER,

26. LARRY JAMES WILLIAMS AKA “BLACK”,

27. EDWlN MANUEL VlZCAlNO,

28. AWNI MINAYA AKA “CESAR”,

29. CARLOS JOVANNI PENA JR. AKA “GlOVANNl”,

30. MARlA DELCARMEN HERNANDEZ- MENDOZA,

31. DElTHER OSVALDO TlJERlNA- SCHWUCHOW,

32. ANTHONY RAMONE COMPTON,

33. GERARDO GARCIA,

34. MIRIAM ALVAREZ AKA “MlA”,

35 . MARlA GUADALUPE GARClA-ALVAREZ,

36. CARLOS LlZARDl DEL VALLE AKA “YORKIE”,

37. ALFONSO MARTlNEZ-SOTO AKA “MATRACA” AKA “LlLO” AKA “FLACO”,
38. FRANKLIN ERNESTO MARTINEZ~ FERNANDEZ AKA “TlLOS”,
39. ELIEZER CASTILLO-MARTINEZ AKA “GALLO”,

40. ALEX CASTlLLO,

41. MOISES CAMPOS-ESPINOSA AKA “CHICHE”,

42. RICHARD DAVlD ORTIZ AKA “JESUS GUZMAN” AKA “EL CULON”,
43. DANERI SAET MALDONADO- GUlLLEN,

44. RODRIGO RODRIGUEZ,

29

45

Case 3:18-cr-00022 Document 1 Filed on 11/28/18 in TXSD Page 30 of 32

. KEILA JOSEFlNA PALOMO,
46.
47.
48.
49.
50.
51.
52.
53.
54.
55.
56.

DlMlTRlAUS PETERSON AKA “MEECH” AKA “KlNG PHOENIX”,
LOUlS YBARRA AKA “LOU”,

RENE FRANCISCO PENA,

DARRELL BREEDLOVE,

KENNETH ROY JOHNSON AKA “K9”,

COREY EUGENE LOVELL,

JUAN GONZALEZ-CARDEBAS,

OSCAR HERNANDEZ-CERVANTES,

ROLINDO HERNANDEZ,

GUSTAVO JlMENEZ AKA “JlMMY”, and

ELMER ALEXANDER MACHADO AKA “MEME”,

that upon conviction of conspiracy as charged in Count ONE of the lndictment, the following

property, Whether real or personal, is subject to forfeiture:

1) all property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such conspiracy; and

2) all property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such conspiracy

NoriCE oF CRiMiNAL FoRFEiruRE
(is U.s.C. § 982(3)(1))

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States of America

gives notice to the defendants,

[ defendants 1-4,8,11,12,16-19,22,33,36,37,41,56]

1.CARLOS ALBERTO GUAJARDO AKA “VlEJON” AKA “CHATO”,
2. ERlKA CASTlLLO-GUAJARDO,

3. CRlSTlAN ALEXIS GUAJARDO,

4. ABEL LONGORRlA-PENA AKA “GABRIEL LONGCRIA” AKA “BORRADO”,
8. CRlSTlAN MACIEL REBOLLEDO AKA “TACO”,

11. ALEJANDRO GUERRA-BALLEZA AKA “GORDO”,

12, ELlSEO GARZA-LOPEZ,

16. ROSWELL OZUNA-ANZALDUA,

17. JUAN FRANCISCO MALDONADO,

18. ODWlN DODANIM PENA,

19, CARLOS OMAR PENA-VARGAS,

22. VlCTOR HUGO GOMEZ,

33.

GERARDO GARCIA,

30

Case 3:18-cr-00022 Document 1 Filed on 11/28/18 in TXSD Page 31 of 32

36. CARLOS LlZARDl DEL VALLE AKA “YORKIE”,
37. ALFONSO MARTINEZ-SOTO AKA “MATRACA” AKA “LlLO” AKA “FLACO”,
41. MOISES CAMPOS-ESPINOSA AKA “CHICHE”, and
56. ELMER ALEXANDER MACHADO AKA “MEME”,
that, upon conviction of a conspiracy in violation of Title 18, United States Code, Section 1956(h),
a violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) or (ii), or of a violation of
Title 18, United States Code, Sections 1956(a)(2)(B)(i) or (ii), as charged in Counts TWO,
THREE, FOUR, SEVEN, SIXTEEN, TWENTY-SIX, and FORTY-THREE of the lndictment, all
property, real or personal, involved in such money laundering offenses or traceable to such
property, is subject to forfeiture to the United States.

PROPERTY SUBJECT TO FORFEITURE

The property to be forfeited includes, but is not limited to, approximately $10 million in

United States currency.

MONEY JUDGMENT
Defendants are notified that upon conviction, a money judgment may be imposed equal to
the value of the property subject to forfeiture, for which the defendants may be jointly and severally
liable
SUBSTITUTE ASSETS
ln the event the property that is subject to forfeiture, as a result of any act of omission of
the defendants
(1) cannot be located upon the exercise of due diligence;
(2) has been transferred or sold to, or deposited with, a third party;
(3) has been placed beyond the jurisdiction of the court;

(4) has been substantially diminished in value; or

31

Case 3:18-cr-00022 Document 1 Filed on 11/28/18 in TXSD Page 32 of 32

(5) has been commingled with other property which cannot be divided without
difficulty,

the United States Will seek to forfeiture any other property of the defendants up to the total value

of the property subject to forfeiture, pursuant to Title 21, United States Code, Section 853(p), and

Title 18, United States Code, Section 982(b).

A TRUE BILL:

skil j k 7

ORlG|NAL SIGNATURE ON'F|'LEV
FOB¢EPERSON OF THE GRAND JURY

 

RYAN K. PATRICK
UNITED STATES A TORNEY

14 M;%

KENNETH A. cUsicK
Assistant United States Attomey

 

32

